On motion of the defendant, C. C. Howell, it appearing to the court that Union Indemnity Company was a proper and necessary party to this action, it was ordered by the court that said Union Indemnity Company be made a party defendant, with leave to the defendant, C. C. Howell, and the said Union Indemnity Company to file pleadings.
From said order both the plaintiff, Gurney P. Hood, Commissioner of Banks, and the defendant, Union Indemnity Company, appealed to the Supreme Court.
The order that the Union Indemnity Company be made a party defendant in this action, upon the facts found by Judge Finley, is not reviewable by this Court at this time. The appeal is dismissed for that same is premature. Spruill v. Bank, 163 N.C. 43, 79 S.E. 262.
Appeal dismissed.